Citation Nr: 1047639	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  07-11 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, 
currently manifested by coronary artery disease, to include as 
due to Agent Orange exposure.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected disorders, including 
post-traumatic stress disorder (PTSD) and heart disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had verified active service from July 1966 to July 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 RO rating decision that, in 
pertinent part, denied service connection for hypertension, to 
include as secondary to PTSD.  

In January 2009, the Board remanded the issue of entitlement to 
service connection for hypertension, to include as secondary to 
PTSD, for further development.  

In August 2010, a final rule was published in the Federal 
Register amending 38 C.F.R. § 3.309(e) concerning presumptive 
service connection for certain disease associated with herbicide 
exposure (e. g., Agent Orange).  The amendment established 
presumptive service connection for three new diseases, including 
ischemic heart disease.  The amendment was made effective August 
31, 2010, but a 60-day stay was implemented.  The stay has now 
been lifted.  Accordingly, the Board may proceed with 
adjudicating such appeals.  

While the issue of entitlement to service connection for ischemic 
heart disease, currently manifested by coronary artery disease, 
to include as due to Agent Orange exposure, was not specifically 
denied by the RO, the Board notes that the Veteran has appealed a 
matter involving entitlement to service connection for a 
cardiovascular condition.  The Board interprets the Veteran's 
claim on appeal broadly to also include a claim for entitlement 
to service connection for all cardiovascular disease, including 
ischemic heart disease, currently manifested by coronary artery 
disease, to include as due to Agent Orange exposure.  

The issue of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
disorders, including PTSD and heart disease, is addressed 
in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era.  

2.  The Veteran is diagnosed with ischemic heart disease, 
currently manifested by coronary artery disease.  


CONCLUSION OF LAW


The Veteran's ischemic heart disease, currently manifested by 
coronary artery disease, is presumed to have been incurred as a 
result of Agent Orange exposure during his active service in the 
Republic of Vietnam during the Vietnam era.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  In light of the fully favorable decision as to the issue 
of entitlement to service connection for ischemic heart disease, 
currently manifested by coronary artery disease, the Board finds 
that no further discussion of VCAA compliance is warranted.  

Analysis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R.  3.303(a).  Service connection for 
a "chronic disease," may be granted if manifest to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent 
(e.g., Agent Orange), unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also 
VAOPGCPREC 7-93.  The Secretary of Veterans Affairs has 
determined that there is a presumptive positive association 
between exposure to herbicides and the disorders listed in 
38 C.F.R. § 3.309(e).  Effective August 31, 2010, ischemic heart 
disease (including, but not limited to, acute, subacute, and old 
myocardial infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary spasm) and 
coronary bypass surgery; and stable, unstable and Prinzmetal's 
angina), is included as a disease associated with herbicide 
exposure under 38 C.F.R. § 3.309(e).  (Under 38 C.F.R. 
§ 3.309(e), the term ischemic heart disease does not include 
hypertension or peripheral manifestations of arteriosclerosis 
such as peripheral vascular disease or stroke, or any other 
condition that does not qualify within the generally accepted 
medical definition of Ischemic heart disease.  38 C.F.R. 
§ 3.309(e) Note 3.)

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under case law, lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

As noted above, the Board interprets the Veteran's claim for 
entitlement to service connection for a cardiovascular condition 
(hypertension) to also include a claim for entitlement to service 
connection for ischemic heart disease, currently manifested by 
coronary artery disease, to include as due to Agent Orange 
exposure.  

The Veteran had verified active service from July 1966 to July 
1968.  His available service personnel records indicate that he 
was awarded decorations indicating Vietnam service and that he 
served in Vietnam.  Additionally, an August 2004 response from 
the National Personnel Records Center (NPRC) specifically 
reported that the Veteran served in Vietnam from December 1966 to 
December 1967.  

The Veteran's service medical records show no complaints, 
findings, or diagnoses of any specific heart problems, including 
coronary artery disease.  On a medical history form at the time 
of the May 1966 pre-induction examination, the Veteran checked 
that he had pain and pressure in his chest and frequent 
indigestion.  The reviewing examiner noted that he had 
indigestion occasionally with no specific treatment.  The May 
1966 objective pre-induction examination report related a blood 
pressure reading of 138/80 and included notations that the 
Veteran's heart and vascular system were normal.  On a medical 
history form at the time of the June 1968 separation examination, 
the Veteran checked that he had pain and pressure in his chest, 
palpitations or a pounding heart, and frequent indigestion.  The 
reviewing examiner's comment was somewhat illegible, but referred 
to indigestion with secondary chest pain.  The June 1968 
objective separation examination report noted a blood pressure 
reading of 126/82 and there were also notations that the 
Veteran's heart and vascular system were normal.  

Post-service private and VA treatment records show treatment for 
variously diagnosed heart problems, including coronary artery 
disease.  

The Veteran's available service personnel records show that he 
served in the Republic of Vietnam during the Vietnam era.  His 
post-service treatment records reflect that he is diagnosed with 
ischemic heart disease, currently manifested by coronary artery 
disease.  Accordingly, service connection is warranted for 
coronary artery disease on a presumptive basis due to the 
Veteran's presumed exposure to Agent Orange in Vietnam. 38 C.F.R. 
§§ 3.307, 3.309(e).  Therefore, the claim is granted.  


ORDER

Service connection for ischemic heart disease, currently 
manifested by coronary artery disease, is granted.  


REMAND

The remaining issue on appeal is entitlement to service 
connection for hypertension, to include as secondary to service-
connected disorders, including PTSD and heart disease.  The Board 
finds that there is a further VA duty to assist the Veteran in 
developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).  

The Veteran is service-connected for PTSD.  He is also service-
connected for diabetes mellitus; peripheral neuropathy of the 
right lower extremity; peripheral neuropathy of the left lower 
extremity; carpal tunnel syndrome of the right hand; and carpal 
tunnel syndrome of the left hand.  As discussed above, the Board 
has also granted service connection for ischemic heart disease, 
currently manifested by coronary artery disease.  Given this 
change in circumstances, and to accord the Veteran due process, 
the RO should readjudicate the issue of entitlement to service 
connection for hypertension, to include as secondary to service-
connected PTSD, diabetes mellitus, and ischemic heart disease, 
currently manifested by coronary artery disease.  

Additionally, this case was previously remanded by the Board in 
January 2009, partly to schedule the Veteran for a VA examination 
to determine the nature and likely etiology of his claimed 
hypertension, to include on a secondary basis (then as secondary 
to service-connected PTSD)  The Board requested that following a 
review of the Veteran's claims file, the examiner should provide 
a medical opinion, with adequate rationale, as to whether it was 
at least as likely as not (50 percent or greater probability) 
that the Veteran's hypertension was etiologically related to his 
period of service.  If not, the examiner was requested to then 
opine as to whether it was at least as likely as not that the 
Veteran's service-connected PTSD caused or aggravated 
(permanently worsened beyond the natural progression) his 
hypertension.  

Pursuant to the January 2009 remand requests, the Veteran was 
afforded a VA hypertension examination in June 2009.  There are 
some problems with the examination report and a new examination 
is in order.  

First, the examiner also did not address direct service 
connection as requested pursuant to the Board's January 2009 
remand.  The information requested on the prior remand remains 
necessary to properly address the appellant's claim.  A remand by 
the Board confers on the appellant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  

Second, there are some inaccuracies in the findings the examiner 
reportedly relied on in making the opinion.  The examiner 
indicated that the Veteran's service treatment records and his 
medical records were reviewed.  The diagnosis was hypertension.  
The examiner commented that the Veteran's hypertension was not 
caused by or a result of, or aggravated by, his PTSD. The 
examiner indicated that the Veteran's mental health status showed 
that he had a Global Assessment of Functioning (GAF) score of 60 
and that he was functioning well.  The examiner remarked that 
there was no mental health causation for hypertension.  While the 
VA examiner indicated that the Veteran's current GAF score was 60 
and that he was functioning well, the Board notes that the 
Veteran cannot be functioning all that well, as he is currently 
rated 100 percent disabled for his service-connected PTSD.
  
Third, by the above decision, the Board has granted service-
connection for ischemic heart disease, currently manifested by 
coronary artery disease.  The examiner would not have considered 
whether hypertension was due to or aggravated by this newly 
service-connected condition at the time of the June 2009 VA 
hypertension examination.  

The Veteran should be afforded a new VA examination with the 
opportunity to obtain a responsive etiological opinion, following 
a thorough review of the entire claims folder, as to his claim 
for service connection for a hypertension, to include as 
secondary to service-connected PTSD, diabetes mellitus, and 
ischemic heart disease, manifested by coronary artery disease.  
Such an examination should be accomplished on remand.  38 C.F.R. 
§ 3.159(c)(4).  See also Stegall v. West, 11 Vet. App. 268 
(1998).  The Board regrets that a further remand is necessary in 
this case.

Prior to the examination, any outstanding records of pertinent 
treatment should be obtained and added to the record.  

Accordingly, these issues are REMANDED for the following:  

1.  Ask the Veteran to identify all medical 
providers who have treated him for 
hypertension since May 2009.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  
Specifically, relevant VA treatment records 
since May 2009 should be obtained.  

2.  Schedule the Veteran for a VA 
cardiovascular examination by a physician to 
determine the nature and likely etiology of 
his claimed hypertension.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the examination.  
Based on a review claims file, examination of 
the Veteran, and generally accepted medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, as 
to each of the following:

a)	Is it as at least as likely as not (50 
percent or greater probability) that the 
Veteran's hypertension is etiologically 
related to his period of service.  
b)	If not, Is it is at least as likely as not 
that the Veteran's service-connected PTSD, 
diabetes mellitus, or ischemic heart 
disease, currently manifested by coronary 
artery disease, caused or aggravated 
(permanently worsened beyond the natural 
progression) his hypertension.  
c)	If the examiner opines that it is at least 
as likely as not that the Veteran's 
service-connected PTSD, diabetes mellitus, 
or ischemic heart disease, currently 
manifested by coronary artery disease, 
caused or aggravated his hypertension, the 
examiner should indicate the extent to 
which the hypertension condition was 
aggravated.  

3.  Thereafter, review the Veteran's claim 
for entitlement to service connection for 
hypertension, to include as secondary to 
service-connected PTSD, diabetes mellitus, 
and ischemic heart disease, currently 
manifested by coronary artery disease.  If 
any benefit sought on appeal remains denied, 
issue a supplemental statement of the case to 
the Veteran and his representative, and 
provide an opportunity to respond, before the 
case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


